Citation Nr: 1312570	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  07-05 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.

In August 2009, the Board reopened and remanded the Veteran's claim for further development.  In March 2011, the Board again remanded the Veteran's claim for further development.  In October 2012, the Board obtained an expert medical opinion to supplement the claim, and in January 2013, the Veteran was provided notice of the obtained opinion.  The Board finds that all requested development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

The Board finds that the issue of entitlement to service connection for obstructive sleep apnea, to include as secondary to COPD and chronic bronchitis, has been raised by the record, but has not been adjudicated by the RO.  As such, this matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A lung disability pre-existed active service.

2.  Clear and unmistakable evidence that a pre-existing lung disability was not aggravated during active service has not been presented.


CONCLUSION OF LAW

Service connection for lung disability is warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Furthermore, given the favorable disposition herein, any deficiencies in complying with VCAA would be harmless error.

II. Analysis 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Veteran seeks entitlement to service connection for a lung disability, to include COPD and chronic bronchitis.  The Veteran essentially alleges that he has had a lung disability ever since he was treated in service in 1967 for bronchitis, and that his current lung disability is related to the in-service bronchitis. 

An April 1967 enlistment examination report reflects no pulmonary defects and that the Veteran was fit for induction.  In a "Report of Medical History" completed by the Veteran at that time, he checked "no" in response to whether he ever had or now had a chronic cough.

A report of Medical Board proceedings in November 1967 notes the Veteran's history of admission to the sick list at a U.S. Naval Hospital in October 1967 with a diagnosis of pneumonia.  The Veteran reported feeling relatively well until two weeks prior to admission, when he developed an increased cough; the cough was productive of yellow sputum, became more severe, and was associated with headache.  The Veteran reportedly has had a cough three months out of the year for as long as he can remember; and he took prophylactic antibiotics several months of the year for this condition.  The report reveals that the Veteran has had frequent colds and a productive cough while in active service; and that it took him seven months to complete the ordinary three months training program, due to time lost while sick or recuperating.  The Veteran's father died of asthma at age 60, and the Veteran's grandmother also had asthma.
      
The report also includes an opinion that the Veteran has recovered from a bronchopneumonia of the left lower lobe, and that he had chronic bronchitis which existed prior to enlistment.  In November 1967, the Medical Board determined that the Veteran had chronic bronchitis that preexisted service and was not aggravated by service.  In December 1967, the Veteran received a medical discharge due to "chronic bronchitis."  See Form DD 214.

In April 1968, the Veteran's initial claim for service connection for a lung disability, to include chronic bronchitis, was denied on the basis that there was no medical evidence of record establishing a current lung disability, and on the basis that the lung disability diagnosed while on active duty had preexisted service and was not aggravated by service.  In July 1991, the Veteran's application to reopen his claim for service connection for a lung disability was denied on the basis that no new and material evidence had been submitted that the Veteran had a current lung disability that had its onset in service or was aggravated by service.

The post-service records contain the Veteran's complaints of difficulty breathing for years, and the Veteran's wife reported some snoring and gasping for air.  Sleep studies were conducted in October 2000, and records show that the Veteran used a CPAP unit for sleeping in February 2001.
      
VA treatment records, dated in November 2003, show that the Veteran reportedly quit using tobacco products one year previously; and records include an assessment of chronic obstructive pulmonary disease in February 2004.  The Veteran again complained of difficulty breathing at night in January 2005, and of shortness of breath when walking in August 2005.

In September 2006, J.M.D. recalled that as a teenager the Veteran was in good health and never had problems with sickness or injury.

Private treatment records reflect that the Veteran was hospitalized in November 2009 with progressive dyspnea and restrictive lung disease.  In January 2011, the Veteran's treating physician indicated that the Veteran had been treated for chronic obstructive pulmonary disease since 2003, and that the Veteran had not smoked since then.  The treating physician also indicated that the Veteran's disability had worsened, and that the Veteran took multiple rounds of antibiotics.
      
X-rays taken in January 2010 were suggestive of mild bronchitis.  Also in January 2010, a VA examiner opined that the Veteran likely had chronic bronchitis as a result of years of cigarette smoking; and that it certainly was possible that his episode of pneumonia was related to chronic bronchitis, and that the pneumonia worsened the condition.  In an April 2011 addendum, the VA examiner reportedly reviewed the Veteran's treatment records, including the private treatment records; and opined that the major etiology of the Veteran's lung disease was related to his smoking.  The VA examiner also opined that it is as likely as not that the pneumonia the Veteran had in active service did contribute to the worsening of the Veteran's lung disease.

In December 2011, another VA physician reviewed the Veteran's claims file and opined that the Veteran's lung condition was diagnosed as chronic bronchitis.  The VA physician also concluded that there was no evidence that the condition was aggravated by episodes of bronchitis and pneumonia in active service, because the Veteran recovered and was able to function fairly normally following his service discharge.  The VA physician also agreed that the Veteran's lung condition is primarily a result of his long history of cigarette smoking.  

In October 2012, a VA specialist in pulmonary medicine reviewed all the available records and remarked that the Veteran's pulmonary complaints predated his military service, with seasonal occurrences of symptoms suggestive of an asthmatic component that could have been exacerbated by smoking.  The examiner could find no evidence of any significant exposure to chemicals or smoke as a result of the Veterans service, and he opined that it was unlikely that there had been a permanent increase in the severity of the Veteran's bronchitis as a result of his military service.  The examiner further opined that it was not likely that the Veteran's COPD was related to the documented episode of pneumonia in October 1967.  The examiner explained that COPD is usually related to smoking tobacco or significant exposure to some, and COPD predisposes people for recurrent pneumonia-not the other way around.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002). 

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2012).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2012).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2012). 

Initially, the Board notes that the Veteran's entrance examination for his period of active duty service reflects no pulmonary disorder.  As such, the Veteran will be presumed to have entered service in sound condition with respect to any respiratory disorder.  38 U.S.C.A. §§ 1111 (West 2002); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

In this case, the evidence of record clearly establishes the Veteran's lung disorder pre-existed his military service.  As noted above, in November 1967, a service Medical Board evaluated the Veteran's medical history in service and family medical history.  The Medical Board concluded that the Veteran's chronic bronchitis pre-existed his military service and was not aggravated therein.  In addition, the December 2011 VA examination report addendum and October 2012 VA advisory opinion both state that the Veteran's lung disability clearly pre-existed his military service.  The Board acknowledges the lay statements from the Veteran and from J.M.D. which assert that the Veteran was a healthy teenager.  Ultimately, the Board finds that the November 1967 medical board report, December 2011 VA examination report addendum, and October 2012 VA advisory opinion outweigh the lay statements from the Veteran and J.M.D., as the medical reports were generated by medical professionals with the education, training, and expertise who supported their opinions with medical evidence of record.  

Based on the foregoing evidence, the Board finds that there is clear and unmistakable evidence that the Veteran's chronic bronchitis pre-existed his military service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994). 

Continuing the analysis, as set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.

As to the Veteran's period of active service, the Board finds that the totality of the evidence does not clearly and unmistakably show that the Veteran's pre-existing lung disability was not permanently aggravated by his period of service.  In that regard, the Board acknowledges that the opinions expressed in the December 2011 and October 2012 VA medical reports indicate that the Veteran's pre-existing lung disability did not increase in severity beyond its natural progression as a result of military service.  However, the January 2010 VA examiner related that it was possible that the Veteran's in-service episode of pneumonia was related to his current chronic bronchitis, and that the in-service pneumonia worsened his current lung disease.  The same examiner clarified in an April 2011 addendum that he had reviewed the Veteran's treatment records, including the private treatment records; and opined that it was as likely as not that the pneumonia the Veteran had in active service did contribute to the worsening of the Veteran's lung disease.  

The Court has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  As outlined above, debate clearly exists regarding in-service aggravation of the Veteran's pre-existing lung condition.  The contradictory medical opinions regarding in-service aggravation of the Veteran's pre-existing lung condition are each supported by clinical evidence and review of the applicable records.  As such, the Board cannot conclude that the Veteran's pre-existing lung condition was clearly and unmistakably not aggravated beyond the normal progression of the disease during his active service.  

As the evidence does not clearly and unmistakably show that the Veteran's pre-existing lung disability was not aggravated by his active service, service connection for the Veteran's current lung disease must therefore be granted.

The Board acknowledges that VA examiners of record have attributed the Veteran's COPD and chronic bronchitis to his history of smoking.  See, e.g., VA examination reports and addendums from January 2010, April 2011, December 2011, and October 2012.  In this regard, for claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  38 C.F.R. § 3.300(a) (2012).  The provisions of § 3.300(a), however, do not prohibit service connection if the disability resulted from a disease that can be service-connected on some basis other than the Veteran's use of tobacco products during service, or if the disability became manifest during service.  38 C.F.R. § 3.300(b)(1) (2012).  In this case, the Board has found that aggravation of the Veteran's pre-existing lung disability occurred as a result of his acute episode of pneumonia.  Under these circumstances, the Board finds that this case falls under the exception outlined by 38 C.F.R. § 3.300(b), and that service connection for the Veteran's COPD and bronchitis is not prohibited by 38 C.F.R. § 3.300.


ORDER

Entitlement to service connection for a lung disability, to include COPD and chronic bronchitis, is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


